Case: 17-40488       Document: 00514181831        Page: 1    Date Filed: 10/03/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals

                                    No. 17-40488
                                                                                    Fif h Circuit

                                                                                  FILED
                                  Summary Calendar                          October 3, 2017
                                                                             Lyle W. Cayce
WOODROW J. JONES, SR.,                                                            Clerk


              Plaintiff - Appellant

v.

TEXAS JUVENILE JUSTICE DEPARTMENT, Interim Executive Director
(David Reilly),

              Defendant - Appellee




                   Appeal from the United States District Court
                        for the Eastern District of Texas
                              USDC No. 9:14-CV-60


Before WIENER, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Woodrow J. Jones, Sr. sued his employer, the Texas Juvenile Justice
Department (“Department”), and its interim executive director for employment
discrimination and retaliation seeking recovery pursuant to 42 U.S.C. §§ 1981
and 1983. The district court held that Jones’s claims were barred under the
statute of limitations.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-40488    Document: 00514181831      Page: 2   Date Filed: 10/03/2017



                                 No. 17-40488
      In a Section 1983 action, federal courts apply the general personal injury
statute of limitations from the forum state. Price v. City of San Antonio, 431
F.3d 890, 892 (5th Cir. 2005). In Texas, which is where the events leading to
this case occurred, the general personal injury statute of limitations is two
years. TEX. CIV. PRAC. & REM. CODE ANN. § 16.003 (West 2017). The cause of
action for a Section 1983 claim begins to accrue “when the plaintiff ‘knows or
has reason to know of the injury which is the basis of the action.’” Price, 431
F.3d at 893 (quoting Jackson v. Johnson, 950 F.2d 263, 265 (5th Cir. 1992)). A
claim under Section 1983 is the exclusive remedy for a Section 1981 violation
by a state actor. Jett v. Dallas Indep. Sch. Dist., 491 U.S. 701, 735 (1989).
      Jones’s alleged injury accrued when the Department terminated him on
December 22, 2011. Jones did not file this lawsuit until May 2, 2014, more
than two years after the injury. The statute of limitations had expired, and
his Section 1983 claim is barred. The Section 1981 claim also fails because, as
a claim against a state actor, it is governed by Section 1983 and by the same
two-year limitation period.
      AFFIRMED.




                                       2